Citation Nr: 0002692	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disability.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Well groundedness of a claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1963 
to September 1966.  His decorations include the National 
Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
hypertension, a bilateral knee disability, and for a 
bilateral shoulder disability.  

In November 1996, service connection was granted for ruptured 
medial meniscus, right knee.  

For the reasons stated in the decision below, the Board finds 
the claim for service connection for hypertension to be well 
grounded and this claim is the subject of a Remand which 
immediately follows the decisions herein.  


FINDINGS OF FACT

1.  Service medical records show a single elevated blood 
pressure reading of 150/88 in January 1964.  Elevated blood 
pressure readings of 160/80 and 150/100 are shown in April 
1967, or within one year following the veteran's discharge 
from active duty.  Post-service diagnosis of essential 
hypertension is initially shown on VA examination in May 
1980, and the veteran is currently receiving treatment for a 
diagnosis of hypertension.  

2.  The record does not include competent medical evidence 
which suggests that the veteran's current diagnosis of 
degenerative arthritis of the shoulders is etiologically 
related to his period of active military service or to 
treatment for "shoulder pain" therein; nor does the 
evidence suggest that the current shoulder disability is 
related to or the result of in-service aggravation of a pre-
service shoulder disability or that degenerative arthritis of 
the shoulders was manifested within the year following his 
discharge from active military duty.  

3.  The record does not include competent medical evidence 
which suggests that the current diagnosis of degenerative 
arthritis in the left knee is etiologically related to the 
veteran's period of active military service; nor does the 
evidence suggest that the current left knee disability is 
related to or the result of in-service aggravation of a pre-
service left knee disability or that degenerative arthritis 
in the left knee was manifested within the year following his 
discharge from active duty.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  The claim for service connection for a shoulder disorder 
is not well grounded.  
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  

3.  The claim for service connection for a left knee disorder 
is not well grounded.  
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including hypertension and arthritis, service 
connection may be warranted if the disability is manifested 
to a compensable degree within one year following the 
veteran's discharge from active military duty, based on 
application of the provisions pertaining to service 
connection on a presumptive basis, which are found in 
38 C.F.R. § 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).



Shoulder Disability 

Service medical records show that the veteran complained of 
pain in both shoulders in February 1964, at which time 
physical examination was negative.  He again complained of 
pain in both shoulders in March 1964, and physical 
examination was again negative.  An impression of no disease 
present is shown.  On a report of medical history, completed 
in June 1966, the veteran gave a history of a painful or 
"trick" shoulder or elbow.  The veteran's upper extremities 
were clinically evaluated as normal on separation examination 
in June 1966, and no abnormalities were noted with regard to 
the shoulders.  

In a statement dated February 1980, J.C. Passman, M.D., 
reported that the veteran was begin treated for progressive 
left hip pain since 1976.  Dr. Passman stated that the 
veteran had developed bilateral shoulder pain approximately 
one year before, and he had presented on numerous occasions 
with symptoms of acute bursitis which had incompletely 
responded to injections of steroids.  In addition, x-rays had 
revealed calcification in the subdeltoid area.  On post-
service VA examination in May 1980, the veteran complained of 
"hurting" in both shoulders, and he gave a history of 
always having trouble with his shoulder, even when he was in 
high school.  Diagnoses included mild arthritic changes of 
the shoulders, possibly related to vascular changes of 
undetermined etiology.  In a statement dated October 1984, 
Dr. Passman indicated that the veteran's diagnoses included 
severe degenerative joint disease of the shoulders.  

A VA hospital report, dated in 1985, shows that the veteran 
was treated for multiple complaints including pain in the 
shoulders, and diagnoses included degenerative arthritis of 
the shoulders.  A June 1989 VA medical certificate shows that 
the veteran complained of shoulder pain, and a diagnosis of 
deltoid bursitis was given.  On VA examination in August 
1997, diagnoses included degenerative joint disease of the 
bilateral shoulders.   

At the time of his personal hearing in October 1996, the 
veteran testified that he injured his shoulders while playing 
football.  He indicated that he played quarterback and his 
shoulder injury probably came from giving and taking blows 
and from throwing the ball while playing football during high 
school and college.  He could not remember whether he had 
treatment for his shoulders prior to service, but he recalled 
that he was having problems with his shoulders at the time of 
induction.  

Having reviewed the evidence, the Board has concluded that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for a disability of his 
shoulders.  The veteran has suggested that he had originally 
injured his shoulders prior to his active service, while 
playing quarterback on a football team in high school and 
college; however, there is no record of treatment for a pre-
service shoulder injury which corroborates this contention 
and no abnormalities of the shoulders were noted at the time 
of the June 1963 induction examination.  

Although the veteran was treated for "shoulder pain" in 
February and March 1964, there is no indication that he 
suffered an injury to his shoulders at that time or that the 
shoulder pain was related to a re-injury or aggravation of a 
prior shoulder problem.  At the time of that in-service 
treatment for unspecified shoulder pain, physical examination 
was negative and no diagnoses were provided.  In addition, 
the upper extremities were clinically evaluated as normal at 
the time of the 1966 separation examination and no defects 
were noted with regard to the shoulders.  Therefore, the 
evidence does not suggest that the veteran sustained 
residuals of a shoulder injury during his active duty or that 
a shoulder injury resulted in aggravation of a pre-existing 
shoulder disability.  

Following the veteran's discharge from active duty, there is 
no record of treatment, complaints, or diagnoses for shoulder 
problems until 1980, at which time Dr. Passman indicated that 
the veteran suffered from active bursitis and x-rays had 
revealed calcification in the shoulder joints.  Dr. Passman 
dated the onset of the veteran's shoulder pain to 
approximately one year before.  As such, the post-service 
manifestation of a shoulder disability is not shown in the 
record until approximately 1979, or more than 10 years 
following the veteran's discharge from active service.  While 
the veteran claims to have received post-service treatment 
for his shoulders in 1967, there is no objective evidence or 
documentation to support this contention.  Therefore, the 
record does not contain evidence of ongoing and continuing 
treatment for a shoulder disability from the time of his 
discharge from active duty until the date on which treatment 
for shoulder pain is initially shown.  

The Board notes that the veteran has not presented any 
evidence, to include a medical opinion, which suggests that 
the onset of bursitis in his shoulders and the subsequent 
diagnosis of degenerative joint disease of the shoulders is 
etiologically related to his period of active service, or to 
his treatment for shoulder pain on two occasions therein.  In 
addition, the veteran has not presented a medical opinion or 
any other evidence which supports his contention that his 
current shoulder problems are the result of in-service 
aggravation of a pre-existing shoulder disability.  Finally, 
the veteran has not presented any evidence showing the 
manifestation or diagnosis of arthritis in the shoulders 
within one year following his discharge from active service, 
such that service connection might be warranted for his 
shoulder disability on a presumptive basis.  

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, it is the opinion of the Board 
that the veteran has failed to present evidence of an 
etiological link, or nexus, between the claimed disability 
and his period of active service, to include evidence of 
service connection either on a direct basis or as a result of 
aggravation of a pre-service shoulder disability.  As such, 
the requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for a disability of the shoulders must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied in the August 1996 Statement 
of the Case, in which the veteran was notified of the 
requirements for a well grounded claim.  


Left Knee

Private medical records, from the period prior to active 
service, show that in September 1961, the veteran complained 
of hurting his left thigh and left knee while playing 
football, and findings included swelling and fluid under the 
knee cap.  The report of a September 1961 left knee x-ray was 
essentially negative, with no definite gross evidence of 
injury and no evidence of fracture, dislocation, loose bodies 
within the knee joint, and no arthritic changes about the 
knee. 

Service medical records show an impression of ruptured medial 
meniscus in the right knee in February 1965.  At that time, 
the veteran gave a history of injuring that knee about 5 
months before.  On a report of medical history, dated in 
January 1966, the veteran gave a history of swollen or 
painful joints.  The veteran's lower extremities were 
clinically evaluated as normal on separation examination in 
June 1966.  

Service medical records are negative for complaints, 
treatment, or diagnoses relevant to left knee problems or 
abnormalities.  

The report of a February 1977 vocational rehabilitation 
general medical examination report shows that the veteran 
reported having a bad left hip and knee.  Clinical 
impressions included pain in left hip and left knee, noted to 
be under treatment.  

On post-service VA examination in May 1980, no findings or 
diagnoses were provided with regard to the left knee.  In a 
statement dated October 1984, J.C. Passman, M.D. indicated 
that on examination, the veteran's diagnoses included severe 
degenerative joint disease of the knees.  A VA hospital 
report, dated in 1985, shows treatment for complaints of pain 
in both knees and objective findings included painful 
movements of both knees.  Diagnoses included degenerative 
arthritis of both knees.  An April 1996 VA medical 
certificate shows that the veteran complained of pain in the 
left knee, and a diagnostic impression of degenerative joint 
disease was given.  

At the time of his October 1996 personal hearing, the veteran 
testified that hurt his knees playing football in 1961, and 
it was his intent to claim aggravation of his knee problems 
during service.  He reported that he was a cook during his 
active service, which involved a lot of standing on his 
knees, which was an aggravation of the condition which he had 
prior to service.  The veteran stated that at the time of his 
induction, he was having problems with his knee swelling up 
on him and he could hardly walk.  According to the veteran, 
his knees would hurt "real bad" during service, as he had 
to do a lot of standing, and he experienced a lot of pain.  
He sought treatment for his knees after getting out of basic 
training in 1964 and he was given pain pills as treatment.  
He did not wear a knee brace during service because of 
continuing threats about going on sick call, or for Article 
15's or court-martial.  
After he left the service, he wore a knee brace and wraps on 
the knee.  Following his discharge, he first sought treatment 
for his knees in 1967 with a Dr. Whitaker and a Dr. Isle.  He 
was unable to get statements from either of these doctors as 
both were dead.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a left knee disability.  
Specifically, the veteran has failed to demonstrate that 
there is an etiological link, or nexus, between the current 
diagnosis of degenerative arthritis in the left knee and his 
period of active military service.  The evidence does show 
that the veteran sustained an injury to his left knee while 
playing football in 1961, or prior to his active service.  
However, the lower extremities were clinically evaluated as 
normal on induction in 1963 and the service medical records 
are entirely negative for complaints, treatment, or diagnoses 
with regard to the left knee.  In addition, the lower 
extremities were evaluated as normal at the time of the June 
1966 separation examination and no defects were noted with 
regard to the left knee.  Post-service treatment for left 
knee pain is initially shown in 1977, and a diagnosis of 
degenerative joint disease in both knees was made by Dr. 
Passman in 1984.  

Therefore, the record does not include any medical evidence 
showing treatment for a left knee injury during service; nor 
is there evidence of in-service aggravation of the pre-
service injury or any associated residuals.  Furthermore, 
there is no medical evidence of ongoing and continuing 
treatment for left knee problems from the time of the 
veteran's active duty discharge in 1966 and treatment for 
left knee pain which is initially shown in 1977.  :Likewise, 
there is no evidence of the manifestation of or diagnosis for 
left knee arthritis within one year following the veteran's 
discharge from active duty, and therefore, service connection 
is not warranted for degenerative arthritis in the left knee 
on a presumptive basis under the provisions of 38 U.S.C.A. 
§ 3.309 (1999).  

Thus, the veteran has not presented any evidence, to include 
a medical opinion, which suggests that the current diagnosis 
of degenerative joint disease in the left knee is 
etiologically related to his period of active service; nor 
has he provided a medical opinion which suggests that the 
current left knee arthritis is related to or the result of 
in-service aggravation of a pre-service left knee disability.  
As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board has concluded that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between the current left knee disability and 
his period of active military service which ended in 1966.  
As such, the requirements for a well grounded claim have not 
been satisfied, and accordingly, the claim for service 
connection for a left knee disability must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied in the August 1996 Statement 
of the Case, which informed the veteran of the requirements 
of a well grounded claim.  

Well groundedness of claim for service connection for 
hypertension

Having reviewed the evidence of record, the Board finds the 
veteran's claim for service connection for hypertension to be 
well grounded.  Specifically, the service medical records 
indicate an elevated reading of 150/88, recorded in January 
1964, at which time a history of high blood pressure was 
noted.  Thereafter, the veteran underwent blood pressure 
check on 3 consecutive days.  In addition, post-service 
private medical records show readings of 160/80 and 150/100 
in April 1967, or within one year following the veteran's 
discharge from active duty.  Diagnosis of essential 
hypertension is initially shown on post-service VA 
examination in May 1980, and the report of a 1997 VA 
examination indicates a current diagnosis of essential 
vascular hypertension.  

In the Board's view, therefore, the veteran has presented 
evidence of a claim which is plausible, or capable of 
substantiation.  The record demonstrates a current diagnosis 
of hypertension and findings of elevated blood pressure 
readings both during service and within one year thereafter.  
For these reasons, the Board finds the claim for service 
connection for hypertension to be well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  




ORDER

As well grounded claims have not been presented, service 
connection is denied for a shoulder disability and for a left 
knee disability.  

The claim for service connection for hypertension is well 
grounded.  


REMAND

As noted, the Board has found the veteran's claim for service 
connection to be well grounded.  VA has a duty to assist a 
veteran in the development of facts which are pertinent to a 
well grounded claim.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).
This includes the duty to obtain medical opinions which are 
necessary to a determination as to whether the claimed 
benefits are warranted.  

Having reviewed the record, the Board has concluded that it 
is necessary to have the veteran's claims folder and medical 
history reviewed by a VA physician specializing in 
cardiovascular disorders, in order to obtain an opinion as to 
whether the current diagnosis of hypertension is 
etiologically related to the veteran's period of active 
service and elevated high blood pressure readings shown 
during service in January 1964 and in April 1967, or within 
the presumptive period following the veteran's discharge from 
service.  On remand, the veteran's claims folder will be made 
available to the VA physician for the purpose of rendering 
such an opinion.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide any additional 
information which he may have regarding 
dates and location of his post-service 
treatment for hypertension.  The veteran 
should be informed that information 
showing continuity of treatment for high 
blood pressure or for hypertension, 
particularly for the period between his 
active duty discharge and the confirmed 
diagnosis of hypertension in 1980, would 
be helpful to his claim.  The veteran and 
his representative should be provided 
with an appropriate amount of time to 
respond to the RO's request for 
additional information.  Utilizing the 
information provided by the veteran, the 
RO should attempt to contact all named 
facilities and caregivers in order to 
request copies of the veteran's medical 
records, apart from those records which 
have already been associated with the 
claims folder and provided that the 
availability of any such records is 
reasonably certain.  Any records obtained 
through these channels should be 
associated with the claims folder, as 
should all documentation and/or 
correspondence associated with the 
attempts to obtain additional records.  

2.  Upon completion of the foregoing, the 
RO should make the veteran's claims 
folder available for review by a VA 
physician with expertise in the area of 
cardiovascular disorders, for the purpose 
of providing an opinion as to the date of 
onset of the veteran's hypertension.  The 
physician-reviewer should be asked to 
consider the veteran's entire medical 
history, including the service medical 
records and post-service treatment 
reports.  The examiner should be asked to 
comment upon the significance of the 
elevated blood pressure reading of 
150/88, as shown during service in 
January 1964, and two additional elevated 
readings shown in April 1967, or within 
one year following the veteran's 
discharge from active service.  The Board 
is specifically interested in an opinion 
as to the date of onset of the veteran's 
hypertension; whether the elevated 
readings shown in April 1967 represented 
the manifestation of hypertension within 
one year following the veteran's 
discharge from active service; and as to 
whether the veteran's subsequent 
diagnosis and treatment for essential 
hypertension, beginning in 1980, is 
related to his period of active military 
service.  Complete rationales and bases, 
along with explanation of the medical and 
scientific principles involved, is 
required.  If the requested opinions 
cannot be provided, the reasons therefor 
should be adequately explained.  In order 
to facilitate review of the veteran's 
entire medical history, the veteran's 
claims folder must be provided to the 
physician-reviewer along with a copy of 
this Remand.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the opinions or findings requested, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

